Citation Nr: 0006014	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-32 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
August 1948 and from April 1949 to May 1954.  In December 
1997, the Board of Veterans' Appeals (Board) granted service 
connection for peptic ulcer disease as secondary to service-
connected acquired psychiatric disability, for the purpose of 
entitlement to accrued benefits, and remanded the two issues 
listed on the title page to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, for 
additional development, to include obtaining information from 
the appellant on the veteran's final hospitalization at 
Grandview Hospital.  The appellant was requested by VA letter 
dated later in December 1997 to complete VA Form 21-4142, 
which accompanied the letter, and return it within 60 days so 
that VA could obtain a copy of the veteran's final hospital 
summary.  Since the appellant did not return VA Form 21-4142, 
this case will be adjudicated based on the evidence of 
record.

A January 1998 rating decision assigned a 20 percent 
evaluation for peptic ulcer disease from June 10, 1993, to 
the veteran's death on April 17, 1995.


FINDINGS OF FACT

1.  The veteran was discharged from service in May 1954.  

2.  His original claim for VA compensation benefits based on 
service connection for psychiatric disability was received in 
December 1970 and denied in an unappealed rating decision 
dated in March 1971.

3.  Thereafter, the veteran reopened his claim for service 
connection for psychiatric disability in September 1986; he 
was granted service connection for psychiatric disability by 
the Board in February 1990.  

4.  An unappealed June 1990 rating decision implementing the 
Board's decision granted service connection for psychiatric 
disability, effective September 30, 1986, and assigned a 50 
percent evaluation.  

5.  A 100 percent evaluation for the veteran's psychiatric 
disorder was granted by rating decision dated in March 1995, 
effective October 8, 1991.  

6.  Prior to September 30, 1996, service connection was only 
in effect for malaria and a scar on the right side of the 
eye; both of which were rated as noncompensably disabling and 
were not significantly disabling. 

7.  The veteran died in April 1995.

8.  The appellant has not alleged that the March 1971 or June 
1990 rating decision was clearly and unmistakable erroneous.

9.  The above facts are not in dispute.

10.  All available evidence necessary for an equitable 
disposition of the appeal for service connection for cause of 
the veteran's death has been obtained.

11.  The veteran's death was due solely to the effects of 
atherosclerotic bowel disease.

12.  Service connection was not in effect for the 
atherosclerotic bowel disease at the time of the veteran's 
death, and this disease was not present within a year of the 
veteran's discharge from service and was not etiologically 
related to service or a service-connected disability.





CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 
38 C.F.R. § 3.312 (1999).

2.  The claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is without legal merit.  38 U.S.C.A. 
§§ 1318, 7105 (West 1991); 38 C.F.R. §§ 3.22, 3.104, 
3.105(e), 20.1106 (1999); Sabonis v. Brown, 6 Vet.App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 
Vet.App. 136 (1994); Grottveit v. Brown, 5 Vet.App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  
A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has 
stated that the quality and quantity of evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit at 92-93.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Id.

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
incurrence of certain chronic diseases, including 
arteriosclerotic bowel disease, may be presumed if such 
disease is manifested to a degree of 10 percent within one 
year after the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection is also granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312 
(1999).

According to the death certificate, the veteran died in April 
1995, at the age of 66, from medullary failure due to sepsis 
with full system arrest due to gangrenous bowel as a result 
of atherosclerotic bowel disease ; pneumonia, post-traumatic 
stress disease, schizophrenia, and paranoid delusions were 
noted to be significant conditions contributing to death but 
not resulting in the underlying cause of death.  No autopsy 
was conducted.  

At the time of his death, the veteran was service-connected 
for psychiatric disability variously classified, evaluated as 
100 percent disabling from October 8, 1991; traumatic 
arthritis of the right ankle, evaluated as 10 percent 
disabling from June 23, 1989; malaria, evaluated as 
noncompensably disabling from December 21, 1970; and a scar 
on the right side of the eye, evaluated as noncompensably 
disabling from August 7, 1974.  As noted above, after the 
veteran's death service connection was granted for peptic 
ulcer disease for accrued benefit purposes and the disability 
was evaluated as 20 percent disabling from June 10, 1993.

The appellant appears to be claiming that service connection 
is warranted for the cause of the veteran's death because his 
service-connected psychiatric disability played a causal role 
in his death.  The Board has found this claim to be well 
grounded and is satisfied that all available evidence 
necessary for an equitable disposition of this claim has been 
obtained.

If the appellant is claiming that service connection is 
warranted for the cause of the veteran's death because the 
pneumonia or atherosclerotic bowel disease identified in the 
certificate of death was connected to service or because any 
service-connected disability other than the psychiatric 
disability played a causal role in the veteran's death, the 
Board finds this claim to be not well grounded.  In this 
regard, the Board notes that there is no medical evidence 
suggesting that malaria, a scar on the right side of the eye, 
or arthritis of the right ankle played any causal role in the 
veteran's death.  Moreover, there is no medical evidence 
suggesting that pneumonia or atherosclerotic bowel disease 
was present in service or until many years thereafter or 
suggesting that either disorder was etiologically related to 
service or a service-connected disability. 

With respect to the claim that the veteran's service-
connected psychiatric disability played a causal role in the 
veteran's death, the Board notes that there is no medical 
evidence indicating that the psychiatric disability affected 
a vital organ or resulted in debilitation.  In fact the only 
medical evidence supportive of a connection between 
psychiatric disability and the veteran's death is the 
certificate of death which simply lists psychiatric disorders 
as contributory causes of death without providing any 
rationale or support for the conclusion. 

Pursuant to the Board's remand, the claims folder was 
reviewed by a VA physician in April 1998 for the purpose of 
determining whether the veteran's service-connected 
psychiatric disability played a causal role in his death.  
The physician found no evidence in the claims folder 
suggesting that the veteran's psychiatric disability 
contributed to his physical conditions or suggesting that 
there was a correlation between the veteran's psychiatric 
disability and the immediate cause of his death.

The Board has found the medical evidence supportive of the 
appellant's claim, the certificate of death, to be of less 
probative value than the evidence against her claim.  In this 
regard, the Board notes the absence of any support provided 
in the certificate of death for the certification that 
psychiatric disorders contributed to the veteran's death.  
Specifically, the physician did not provide the rationale or 
bases for the certification.  In addition, as noted 
previously, the Board has found no other support in the 
claims folder for the proposition that psychiatric disability 
played a material causal role in the veteran's death.  The 
Board has found the April 1998 VA medical opinion against the 
claim to be persuasive since the opinion is based upon a 
thorough review of the veteran's medical history, as 
documented in the claims folder.

Therefore, the Board has concluded that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death.
 
§ 1318 Claim

Benefits shall be paid to a deceased veteran's surviving 
spouse in the same manner as if the veteran's death is 
service connected if the veteran's death was not caused by 
his or her willful misconduct and the veteran was in receipt 
of or for any reason (including receipt of military retired 
or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error [CUE]) 
was not in receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disablement that either:  was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death; or 
was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318 (West 1991); 38 C.F.R. § 3.22 (1999).

Except with respect to benefits under the provisions of 
38 U.S.C.A. § 1318 and certain other cases, issues involved 
in a survivor's claim for death benefits will be decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime.  38 C.F.R. § 20.1106 (1999); 
Marso v. West, No. 97-2178 (Dec. 23, 1999).

At the time of the veteran's death in April 1995, service 
connection was in effect for psychiatric disability and the 
following disabilities: traumatic arthritis of the right 
ankle, evaluated as 10 percent disabling from June 23, 1989; 
malaria, evaluated as noncompensably disabling from December 
21, 1970; and a scar on the right side of the eye, evaluated 
as noncompensably disabling from August 7, 1974.  As noted 
above, after the veteran's death, service connection was 
granted for peptic ulcer disease for accrued benefit purposes 
and the disability was evaluated as 20 percent disabling from 
June 10, 1993.  

Prior to September 30, 1986, service connection was only in 
effect for malaria and a scar on the right side of the eye.  
There is no indication that either of these disabilities was 
significantly disabling during the 10 year period immediately 
preceding the veteran's death.  In addition, it has not been 
contended that an earlier effective date for service 
connection for peptic ulcer disease or right ankle disability 
is warranted.

The appellant's § 1318 claim appears to be based on the 
veteran's service-connected psychiatric disability, which was 
evaluated as 100 percent disabling at the time of the 
veteran's death.

With respect to this disability, the record reflects that the 
veteran's original claim for service connection for 
psychiatric disability was denied in an unappealed rating 
decision dated in March 1971.  He sought to reopen his claim 
for service connection for psychiatric disability in 
September 1986, and he was subsequently granted service 
connection for psychiatric disability by the Board in 
February 1990.  An unappealed June 1990 rating decision 
implementing the Board's decision, granted service connection 
for psychiatric disability, effective September 30, 1986, and 
evaluated the disability as 50 percent disabling from that 
date.  A 100 percent evaluation for the veteran's psychiatric 
disability was granted by rating decision dated in March 
1995, effective October 8, 1991.  

Since the effective date of service connection for 
psychiatric disability was less than 10 years prior to the 
veteran's death, the appellant can only prevail on her § 1318 
claim if an earlier effective date for the grant of service 
connection for psychiatric disability is warranted.  The 
unappealed March 1971 rating decision denying service 
connection for psychiatric disability and the unappealed June 
1990 rating decision assigning an effective date of September 
30, 1986, for service connection for psychiatric disability 
are final decisions in the absence of clear and unmistakable 
error.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(e).  
Therefore, in order to establish that an earlier effective 
date is warranted, it would have to be shown that the March 
1971 rating decision denying service connection for 
psychiatric disability or the June 1990 rating decision 
assigning an effective date of September 30, 1986, was 
clearly and unmistakably erroneous.  See Marso, supra.  The 
appellant has not alleged that either decision was clearly 
and unmistakably erroneous.

The pertinent facts in this case are not in dispute, and the 
law is dispositive.  Therefore, the appellant's claim must be 
denied because it lacks legal merit.  See Sabonis, supra. 


ORDER

Service connection for the cause of the veteran's death is 
denied. 

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

